DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 29 October 2020 are acknowledged. Claims 25, 40, 41, and 44-47 are amended, and claim 34 is newly cancelled. Claims 25, 26, and 35-50 are pending and are presented for examination on the merits.
In response to the amendment filed on October 2020, the objections to the claims are changed; rejections under 35 USC 112(a) are added; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are changed. 

Claim Objections
Claims 36 and 41 are objected to because of the following informalities:  
Regarding claim 36, "Gallium" should not be capitalized.
Regarding claim 41,"CIDG" (upper case i) must be changed to "ClDG" (lower case L).
Appropriate correction is required.

Claim Interpretation
Claim 25 recites the limitation "the chromatographic monolithic body is incorporated into a microfluidic chip… and the microfluidic chip is part of a microfluidic flow system." The specification teaches the following regarding the meaning of a "microfluidic chip" ([0044]-[0046] of published specification; bolding added):

[0044] A "microfluidic chip" can be identified by the fact that it has one or more channels with at least one dimension less than 1 mm, for example, less than 500 µm, e.g. 300 µm or less, e.g. 200 µm or less, e.g. 150 µm or less, e.g. 100 µm or less, e.g. 50 µm or less, in particular a channel having a dimension of less than 1 mm, e.g. for example, between about 100 µm to about 200 µm e.g. about 150 µm and a depth of for example between about 40 µm and 60 µm, for example about 50 µm deep. The 

[0045] As used herein, the term "microfluidic chip" refers to a device which can be used for synthetic or analytical purposes for samples having a volume of from about 10 nl to 10 ml. In one embodiment, the microfluidic chip is used to process, synthesize and/or analyze samples having a volume of between about 0.1 ml and 2 ml e.g. about 1 ml or less e.g. 0.5 ml.

[0046] In one embodiment, the microfluidic chip is a microfluidic device and/or is comprised within a microfluidic device. In certain embodiments, the microfluidic chip may comprise one or more separable modular components e.g. components comprising an electrochemical cell and the like. Aptly, the modular component may comprise a detection zone.

See MPEP 2111.01, IV regarding interpretation of a claim term for which applicant has clearly set forth a special definition in the specification that differs from the plain and ordinary meaning it would otherwise possess. The above paragraphs [0044] and [0045] contain two teachings that are interpreted as belonging to an explicit, special definition of the term "microfluidic chip": "A "microfluidic chip" can be identified by the fact that it has…" and "As used herein, the term "microfluidic chip" refers to a device which…" Accordingly, the claimed term "microfluidic chip" is not interpreted according to its plain meaning and is instead interpreted as according to the following two requirements of the special definition of the specification:
1) it has one or more channels with at least one dimension less than 1 mm, and
2) it is a device which can be used for synthetic or analytical purposes for samples having a volume of from about 10 nl to 10 ml.

In view of the special definition in the specification, the claimed term "microfluidic chip" is not interpreted as requiring a thin or flat shape. In view of the teaching that "the microfluidic chip may comprise one or more separable modular components" ([0046] of published specification), the "device" of the special definition is broadly interpreted as including a collection of separable modular components.


Claim 25 recites the limitation "an inorganic monolithic body." Dependent claims 35 and 41 recite that the inorganic monolithic body is [selected from] a reverse phase monolithic body. The specification teaches that examples of a reverse phase monolithic body are a monolithic body comprising silica modified with octadecyl carbon groups ([0102] of published specification). Octadecyl groups are not inorganic. The specification teaches the following regarding the meaning of a "monolithic body" (from [0050] of published specification):
As used herein, a "monolithic body" or "monolith" is a single solid structure comprising open pores which pores together form an interconnected network of channels. In one embodiment, a monolithic body is single solid structure comprising a bimodal pore structure wherein the pores comprise macropores and mesopores. In one embodiment, within the single solid structure, open macropores together form an interconnected tortuous network of channels and mesopores produce a high functional surface area. The monolithic body may be shaped in the form of a column, a tube, a rod, a disc or the like. In one embodiment the monolithic body is in the shape of a cuboid. In one embodiment, the monolithic body is in the shape of a cylinder. In one embodiment, the monolithic body comprises a silica-based composition, for example silica, for example functionalised silica. In another embodiment, the monolithic body comprises a mesoporous gel which gel may be partially or completely pyrolysed to form a ceramic material, for example the monolithic body may comprise silicon diimide mesoporous gel which is optionally partially pyrolysed to form a silicon imido nitride, or completely pyrolysed to form a silicon nitride ceramic material. A monolithic body referred to herein is inorganic. 

In view of the specification, the limitation "an inorganic monolithic body" is interpreted as including an inorganic monolithic body functionalized with organic moieties.
Claim 26 recites four steps that are numbered as i)-iv). The numbering of the steps, by itself, is not interpreted as requiring an order in which the steps are performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26 and 36-50 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

(I) - Regarding claims 26 and 36-50.

Independent claim 25 has been amended to recite that the chromatographic monolithic body is incorporated into a microfluidic chip. 
Dependent claim 26, from which claims 36-50 further depends, recites that "at least one of steps i), ii), iii), and iv) comprises a process according to claim 25." There is insufficient written description support that steps i) and iii) comprises a process according to claim 25 using a chromatographic monolithic body that is incorporated into a microfluidic chip (see below).
Claim 37 recites that "step ii) is a process according to claim 25." While this stand-alone limitation has sufficient written description support in the embodiment of Fig. 7 (see below), claim 37 does not exclude additional steps from being a process according to claim 25, as explicitly recited by claim 26.
The closest written description support for claim 26 is found in original claim 26, which provides support for at least one of steps i), ii), iii), and iv) being performed with an inorganic monolithic body that is part of a microfluidic flow system. Original claim 26 does not provide support that at least one of steps i), ii), iii), and iv) is performed with a chromatographic monolithic body that is incorporated into a microfluidic chip.
The specification does not generally teach that at least one of steps i), ii), iii), and iv) is performed with a chromatographic monolithic body that is incorporated into a microfluidic chip.
The specification teaches that Fig. 5 "illustrates how a microfluidic module may be incorporated into a microfluidic chip" ([0207 of published specification). However, the specification does not describe any of steps i), ii), iii), and iv) being performed using the embodiment of Fig. 5.
The specification explicitly describes the device of Fig. 6 as a "microfluidic chip." The specification describes the embodiment of Figs. 6a,6b in Example 6 as for quality control 
The specification describes the embodiment of Fig. 7 as a "microfluidic system," and does not explicitly describe the system of Fig. 7 as a microfluidic chip. The microfluidic system of claim 7 comprises a microfluidic electrochemical cell, a microreactor, and a reverse phase monolithic body ("deprotection"). While one of ordinary skill would not characterize this microfluidic system as being a single "microfluidic chip" according to the ordinary and customary meaning of a "microfluidic chip," the embodiment of Fig. 7 (as described in Example 6, page 28) satisfies the requirements of the special definition of "microfluidic chip" found in the specification. [The flow system of Fig. 7, which comprises separable modular components, has at least one channel with at least one dimension less than 1 mm, and is a device that can be used for synthetic purposes for samples having a volume of from about 10 nL to 10 mL.]
According, when evaluating the claims for compliance with the written description requirement, the embodiment of Fig. 7 (the system of the microfluidic electrochemical cell, microreactor, and reverse phase monolithic body) has been broadly interpreted as a "microfluidic chip." Accordingly, the embodiment of Fig. 7, as described in Example 6, provides sufficient written description support that step ii) of synthesizing the radiopharmaceutical (claims 26 and 37) is a process according to claim 25.
The specification explicitly describes the device of Fig. 9 as a "microfluidic chip" but does not explicitly step(s) monolithic bodies 6020 and 6030 of chip 600 may be used. While the specification does not explicitly disclose any of steps steps i), ii), iii), and iv) being performed using the embodiment of Fig. 9, the specification does describe the embodiment of Fig. 9 being "a microfluidic chip for quality control" ([0173] of published application), which suggests that the embodiment of Fig. 9a,b is used for step iv) of analyzing the radiopharmaceutical.
claim 26 is new matter.
The specification's detailed description of a step of concentrating a radioisotope ([0104] of published application) and a step of purifying the radiopharmaceutical ([0203], [0204] of published application) does include use of a chip or a microfluidic chip. Regarding the description of the embodiment of Fig. 7, while the specification teaches that "0.4 ml of 2 N NaOH solution is loaded into the monolith and hydrolysis is maintained at room temperature for 2 min and the product [18F]FDG is eluted out with 1-5 mL of water, which is passed through cation-, anion-, silica- and C18-monoliths for purification of [18F]FDG" ([0204] of published application), Fig. 18 does not illustrate these monoliths for purification of [18F]FDG, Instead, Fig. 7 only illustrates a monolith used for a deprotection/hydrolysis step [i.e., step ii) of synthesizing the radiopharmaceutical]. Accordingly, there is not sufficient written description support that the steps of using cation-, anion-, silica- and C18-monoliths for purification of [18F]FDG in the embodiment of Fig. 7 are performed using a microfluidic chip.

(II) - Regarding claims 40, 44, and 46.

Independent claim 25 has been amended to recite that the chromatographic monolithic body is an inorganic monolithic body comprising functionalized silica. Written description support for this amendment to claim 25 is found in the specification as filed on 04/21/2017 on page 9, lines 6-7. The specification also discloses non-silica embodiments of the inorganic monolithic body (page 14, line 33 to page 15, line 7).
Dependent claims 35 and 41-43 recite that monolithic body is selected from a cation exchange monolithic body; an anion exchange monolithic body; and a reverse phase monolithic body. Written description support for an inorganic monolithic body comprising functionalized silica and being selected from a cation exchange monolithic body; an anion exchange monolithic 
In one embodiment, the monolithic body is a cation exchange monolithic body, for example the monolithic body comprises silica modified with propyl sulfonic acid groups. In another embodiment, the monolithic body is an anion exchange monolithic body, for example the monolithic body comprises silica modified with quaternary ammonium. In another embodiment, the monolithic body is a reverse phase monolithic body, for example the monolithic body comprises silica modified with octadecyl carbon groups (C18 or C18 monolithic body).

Dependent claims 40 and 44 recite that monolithic body is a normal phase monolithic body. The original disclosure does not provide support for a monolithic body that both comprises functionalized silica and that is a normal phase monolithic body. Instead, the specification teaches that a normal phase monolithic body may comprise alumina or silica [i.e., alumina or silica that has not been functionalized with hydrophobic groups, given the normal phase]. The recited combination of distinct embodiments in claims 40 and 44 is new matter.
Dependent claim 46 recites that monolithic body is a strong anion exchange (SAX) monolithic body. The original disclosure does not provide support for a monolithic body that both comprises functionalized silica and that is a strong anion exchange (SAX) monolithic body. The specification does not provide any examples of a SAX monolithic body, including examples that comprise functionalized silica. As previously noted, in a general teaching, the specification discloses both silica and non-silica embodiments of the inorganic monolithic body (page 14, line 33 to page 15, line 7). The combination of embodiments recited by claim 46 does not have sufficient written description support and is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36 and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
18F]fluoride or anion thereof." By definition, [18F]fluoride is an anion of [18F]fluorine. The following amendment would overcome this rejection: "the analyte is a radioisotope selected from [18F]fluoride, 68Ga]gallium, or [68Ga] cation, 
Regarding claim 38, it is unclear what is meant by "F-sodium fluoride." In the amendment filed on 4 March 2020, this limitation was changed from "18F-sodium fluoride" without proper markup. This rejection can be overcome by restoring the limitation "18F-sodium fluoride."


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 26, 35, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov (US 2008/0064110, IDS; previously relied upon) in view of Phenomenex ("Onyx - Monolithic Silica HPLC Columns," 2013; previously cited).
Regarding claims 25 and 35, Elizarov discloses a process for separating an analyte from a radioactive sample (abstract), comprising: 
eluting the radioactive sample comprising the analyte through a chromatographic monolithic body (HPLC column 6, Fig. 1; [0099], [0122]), 
wherein the chromatographic monolithic body is a reverse phase monolithic body ([0124], [0128]) and is an inorganic monolithic body comprising silica and/or is functionalized ("four types of monolith capillary columns:…silica based"; "Onyx monolith columns sold by Phenomenex"; [0099]; monolithic C18 semi-preparative column purchased from Phenomenex, [0128]) and is a part of a microfluidic flow system (abstract, Fig. 1).
Regarding the limitation "the chromatographic monolithic body is incorporated into a microfluidic chip," as noted above in the Claim Interpretation section, the following special definition has been applied to the claimed "microfluidic chip":
1) it has one or more channels with at least one dimension less than 1 mm, and
2) it is a device which can be used for synthetic or analytical purposes for samples having a volume of from about 10 nl to 10 ml.

As further noted above in the Claim Interpretation section, the specification explicitly teaches that "the microfluidic chip may comprise one or more separable modular components" ([0046] of published specification), therefore the "device" of the special definition is broadly interpreted as including a collection of separable modular components.
In view of the special definition accorded to the claimed term "microfluidic chip," Elizarov's microfluidic flow system ([0069]), which comprises a microfluidic radio-synthesis chip, an HPLC column, and a microfluidic detection/isolation module that are fluidically connected to each other (see Fig. 1) are broadly interpreted as separable modular components that collectively constitute a "microfluidic chip." Accordingly, Elizarov's HPLC column 6 is a separable modular component that is "incorporated into" the overall "microfluidic chip."
Regarding the limitation "an inorganic monolithic body comprising functionalized silica," Onyx monolith columns sold by Phenomenex comprise silica, as evidenced by the cited brochure from Phenomenex ("Onyx - Monolithic Silica HPLC Columns," 2013). The reverse phase Onyx functionalized silica, given the disclosure of the normal phase Onyx Monolithic Si column (page 5), which are not functionalized with alkyl groups.
Because Elizarov does not explicitly teach that the monolithic C18 semi-preparative column purchased from Phenomenex is a Phenomenex Onyx column, the evidence of record does not establish that it is inherent that Elizarov's "monolithic C18 semi-preparative column purchased from Phenomenex" is silica-based. [The evidence of record does not necessarily provide an exhaustive listing of monolithic C18 semi-preparative columns available for purchase from Phenomenex.]
For the benefit of selecting from a known monolithic C18 semi-preparative column sold by Phenomenex, as taught by the cited Phenomenex brochure, it would have been obvious to one of ordinary skill in the art at the time of filing that Elizarov's monolithic C18 column available from Phenomenex is an Onyx column and therefore comprises functionalized silica.
Regarding claims 26 and 38, Elizarov discloses a process for preparing a radiopharmaceutical, comprising:
 i) concentrating a radioisotope (solvent removal from 18F-FLT, [0093], [0130]); 
ii) synthesizing the radiopharmaceutical (18F-FLT, [0127]); 
iii) purifying the radiopharmaceutical (18F-FLT, [0092], [0128]-[0129]); and 
iv) analysing the radiopharmaceutical (18F-FLT, [0128],[0130]); 
wherein step iii) comprises a process according to claim 25 and the analyte is 18F-FLT (see above).
Regarding claim 37, Elizarov discloses a process for preparing a radiopharmaceutical, comprising:
 i) concentrating a radioisotope (solvent removal from 18F-FLT, [0093], [0130]); 
ii) synthesizing the radiopharmaceutical (18F-FLT, [0127], including monolithic HPLC purification [0092], [0128]-[0129]); 
iii) purifying the radiopharmaceutical (sterility filter [0126]); and 
iv) analysing the radiopharmaceutical (in vivo [0126], [0004], [0005]); 
wherein step ii) is a process according to claim 25 (see above) that is a process for separating 18F (the analyte and a radiopharmaceutical precursor) from a radioactive solution of a 
Regarding claim 39, step iii) is a process according to claim 25 and the radioactive sample is a solution of a radiopharmaceutical (18F-FLT). Elizarov discloses a process for separating impurities (the analyte) from 18F-FLT ([0092], [0124], [0129]). It is noted that the claims do not require a step of analyzing the "analyte."

Claims 36, 41, 45, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Phenomenex as applied to claims 25, 26, 35, and 37-39 above, further in view of Tarn ("Purification of 2-[18F]fluoro-2-deoxy-d-glucose by on-chip solid-phase extraction," Journal of Chromatography A, 15 January 2013; previously relied upon).
Regarding claim 36, Elizarov discloses a process for preparing a radiopharmaceutical, comprising:
 i) concentrating a radioisotope (monolithic HPLC purification of 18F-FLT [0092], [0128]-[0129], followed by solvent removal [0093], [0130]); 
ii) synthesizing the radiopharmaceutical (18F-FLT, [0127]); 
iii) purifying the radiopharmaceutical (sterility filter [0126]); and 
iv) analysing the radiopharmaceutical (in vivo [0126], [0004], [0005]); 
wherein step i) is a process according to claim 25 (see above) that is a process for separating 18F (the analyte) from a radioactive solution of a radiopharmaceutical ([0053], [0092], [0129]). It is noted that the claims do not require a step of analyzing the "analyte."
Elizarov does not explicitly teach that the radioactive sample is a radioactive solution produced from a cyclotron or a decay generator. 
It is well known that solutions of radiopharmaceutical are produced via 18F from a cyclotron, as taught by Tarn (first paragraph, page 117). For the benefit of using a known source of 18F, it would have been obvious to one of ordinary skill in the art at the time of filing that Elizarov's crude solution of radiopharmaceutical is produced via steps that include a cyclotron, as taught by Tarn.
Regarding claims 41 and 45, Elizarov discloses that the monolithic body is a reverse phase monolithic body ([0124], [0128]) and separating impurities such as 18F ([0053]) from a 18F-FDG ([0055]). Elizarov does not explicitly teach that the impurities comprise [18F]acetylated FDG. 
In the analogous art of purifying 18F-FDG, Tarn discloses that the reaction mixture comprises 18F, [18F]acetylated FDG, and 18F-FDG, which can be separated (Fig. 2). For the benefit of separating known impurities formed during the synthesis of 18F-FDG, it would have been obvious to one of ordinary skill in the art at the time of filing that the analyte of Elizarov comprises 18F, [18F]acetylated FDG, and 18F-FDG, as taught by Tarn. It is presumed to be inherent that 18F, [18F]acetylated FDG, and 18F-FDG are separated from each other on the Onyx columns of Elizarov in view of Phenomenex.
Regarding claims 48 and 50, Elizarov does not teach a further step of, after concentrating the radioisotope, activating the radioisotope by solvent exchange. However, in the synthesis of 18F labeled radiopharmaceuticals, it is conventional to perform 18F concentration followed by 18F solvent exchange, as taught by the analogous art of Tarn (page 117, first para.). For the benefit of using a known method to obtain 18F for the synthesis of 18F labeled radiopharmaceuticals, it would have been obvious to one of ordinary skill in the art at the time of filing that the radiopharmaceuticals of Elizarov are prepared by initial steps of concentrating 18F and then activating 18F by solvent exchange, as taught by Tarn.
Regarding claim 49, Elizarov does not explicitly teach that the radiopharmaceutical is synthesized by labeling a non-radioactive analogue of the radiopharmaceutical with the radioisotope. In the analogous art of synthesizing 18F-FDG, Tarn teaches that the radiopharmaceutical (18F-FDG) is synthesized by labeling a non-radioactive analogue (mannose triflate) of the radiopharmaceutical with the radioisotope ([18F]-fluoride ion) (page 117, left col.). For the benefit of using a known method to synthesize 18F labeled radiopharmaceuticals, it would have been obvious to one of ordinary skill in the art at the time of filing that the radiopharmaceutical of Elizarov is synthesized by labeling a non-radioactive analogue of the radiopharmaceutical with the radioisotope, as taught by Tarn.

Claims 42, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Phenomenex as applied to claims 25, 26, 35, and 37-39 above, further in view of Tarn and Nakanishi (US 6,207,098; previously relied upon).
18F]FDG ([0055]). The analogous art of Tarn teaches that K222 and sodium hydroxide are used in the synthesis of [18F]FDG (page 119, section 2.3.2). Kryptofix 2.2.2 is a phase transfer catalyst of [18F]fluoride and therefore forms a complexed metal radioisotope. For the benefit of purifying away known possible impurities during the synthesis of [18F]FDG, it would have been obvious to one of ordinary skill in the art at the time of filing that that the impurities of Elizarov comprise K222, sodium hydroxide, and a complexed metal radioisotope, as suggested by Tarn.
Regarding claim 46, Elizarov discloses that the analyte is selected from [18F]FDG ([0055]).
Regarding claims 42, 43, and 46, Elizarov in view of Phenomenex does not teach that the monolithic body is a cation exchange monolithic body, an anion exchange monolithic body, or a strong anion exchange monolithic body. 
In the analogous art of purifying radiopharmaceuticals, Tarn discloses purifying the crude [18F]FDG by a series of different stationary phases: (i) cation exchange resin for removing cationic impurities, (ii) anion exchange resin for removing anionic impurities, (iii) normal phase resin for polar impurities, and (iv) reversed phase resin for hydrophobic impurities (page 118, section 2.2). Tarn teaches that in the case of [18F]FDG, purification generally takes the form of flushing through a SPE column containing different types of resins for the removal of unwanted byproducts and unreacted materials (page 117, first para.). 
For the benefit of removing cationic impurities or anionic impurities during the synthesis of [18F]FDG, it would have been obvious to one of ordinary skill in the art at the time of filing to supplement the reverse-phase purification method of Elizarov with an additional cationic exchange purification step or an additional anionic exchange purification step, as taught by Tarn.
Tarn does not teach that either of the ion exchange purification stationary phase is a silica-based monolithic body, instead disclosing resin (i.e., particle-based stationary phase).
Glass or silica-based monoliths modified to provide cation exchange, anion exchange, and strong anion exchange are known, as taught by Nakanishi (abstract; col. 2, line 37; col. 3, line 14, col. 6, lines 60-62; col. 7, lines 9-10 and 29-30), wherein the sulfonic acid group 
Elizarov teaches that compared to traditional packed columns, monolith columns yield much lower back pressure ([0122], last sentence) and that monoliths allow the use of higher flow rates and reduced analysis time ([0099]). Elizarov further teaches that the short half-life of many radiometric probes require analytical processes to be relatively fast ([0007]).
Tarn teaches that due to the short half-life of the radioisotope, each step in the production of [18F]FDG must be performed rapidly (page 117, first para.).
For the benefit of a faster analysis time for the radiometric probes as well as lower back pressure, it would have been obvious to one of ordinary skill in the art at the time of filing that the ion exchange purification step of Elizarov in view of Phenomenex and Tarn is performed with a silica-based monolithic body that is a cation exchange monolithic body, an anion exchange monolithic body, or a strong anion exchange monolithic body, as disclosed by Nakanishi.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Elizarov in view of Phenomenex as applied to claims 25, 26, 35, and 37-39 above, further in view of Meyer ("The stability of 2-[18F]fluoro-deoxy-d-glucose towards epimerisation under alkaline conditions," Applied Radiation and Isotopes 1999; previously relied upon).
Regarding claim 47, Elizarov teaches the synthesis of [18F]FDG ([0055]) but does not disclose the presence of [18F]FDM as an impurity that is separated.
The analogous art of Meyer teaches that alkaline hydrolysis during the synthesis of [18F]FDG offers advantages such as short and mild conditions but results in a small amount of epimerization of [18F]FDG to [18F]FDM (abstract). For the benefit of purifying reaction mixtures that contain known impurities for the synthesis of [18F]FDG, it would have been obvious to one of ordinary skill in the art at the time of filing that that the impurities of Elizarov comprise [18F]FDM, as taught by Meyer.

Response to Arguments
Applicant's arguments filed on October 2020 have been considered and are not fully persuasive and/or are moot in view of the new grounds of rejection.
Regarding the disclosure of Elizarov, Applicant argues the following (bolding added):
While Elizarov does teach a system comprising an HPLC column, Elizarov does not teach that such column is part of a microfluidic chip. Instead, Elizarov teaches that while the HPLC column is connected to a microfluidic device, it is an entirely separate element of the disclosed process that is not part of a microfluidic device. For Example, the very first sentence of the first paragraph in the section entitled 'SUMMARY OF THE INVENTION" states that in the disclosed system, the "microfluidic device(s) (or chip) is placed as at the exit of an HPLC column". In fact, Figure 1, which illustrates a system of the disclosure, shows that the HPLC column [6] is not present on a microfluidic chip but is instead a separate component. Moreover, paragraph [0096] of Elizarov, in defining a "detection/isolation" chip states that "[g]enerally a sample is eluted from an HPLC column onto the chip...", confirming that the HPLC column is not present on a chip. Thus, Elizarov fails to disclose a system in which a chromatographic monolithic column is part of a microfluidic chip, as recited in claim 25. Claim 25 is novel in view of Elizarov.

Applicant's arguments appear to be primarily based on the fact that Elizarov does not use the term "chip" to describe the HPLC column. The prior art need not recite claim terminology verbatim. The rejection is based on a special definition applied to the claimed term "microfluidic chip" (see Claim Interpretation section). Applicant's arguments do not clearly set forth the intended interpretation of "microfluidic chip." Applicant's argument that an HPLC column that is connected to a microfluidic device is a "separate element" and therefore not part of an overall microfluidic device/chip is inconsistent with the teaching of the instant specification that "the microfluidic chip may comprise one or more separable modular components" ([0046] of published specification).
The rejections for anticipation by Nakao ("Improved radiometabolite analysis procedure for positron emission tomography (PET) radioligands using a monolithic column coupled with direct injection micellar/high submicellar liquid chromatography," Talanta, 15 March 2013) have been withdrawn. Nakao's disclosed system does not explicitly meet the first prong of the special definition of "microfluidic chip" because Nakao does not explicitly disclose at least one channel with at least one dimension less than 1 mm. However, the inner diameter of conventional LC microfluidic chip? and (ii) whether or not Nakao discloses or renders obvious the claimed method of using that structure.
Regarding Keng (WO 2013/188446; IDS), Applicant argues that "Keng fails to disclose monolithic bodies comprising functionalized silica." The examiner disagrees. Keng teaches the following (page 3, paragraph [0005]; bolding added):
A polymer monolith as used herein includes a continuous polymer bed, macroporous polymer membranes, continuous polymer rods, porous silica rods, a polymer continuous column support, the specifically defined materials and monolith embodiments described herein and or any polymeric structure constituting or acting as a single, often rigid, uniform whole.

Keng discloses a polymer monolith including porous silica rods, the latter of which can be interpreted as being functionalized with polymer. However, Keng does not provide written description support for the claimed methods of using a chromatographic monolithic body incorporated into a microfluidic chip, where the chromatographic monolithic body is an inorganic monolithic body comprising functionalized silica.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arima ("Radiochemistry on chip: towards dose-on-demand synthesis of PET radiopharmaceuticals," Lab Chip, 25 March 2013) discloses that a step of concentrating 18F- is performed on a microfluidic chip having a resin column (Module 1, Fig. 2a; Pre-concentration device, page 2331), and a step of purifying 18F-FDG using a train of four SPE chips, each SPE chips having a different type of resin (Purification modules, page 2331).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797